ORDER
PER CURIAM.
Rodney Harvey appeals from the judgment of the Circuit Court of the City of St. Louis denying his amended Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Harvey contends that his trial counsel was ineffective for failing to call potential witnesses at trial and failing to object to the State’s cross-examination concerning his prior convictions. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for the decision.
We affirm the judgment pursuant to Rule 84.16(b).